Citation Nr: 9915960	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a hiatal hernia. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty training from July 1981 to 
September 1981 and served on active duty from January 1987 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's hiatal hernia and his period of active military 
service or some incident thereof.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hiatal hernia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records from 1981 were negative 
for evidence of hiatal hernia.  The RO requested from the 
National Personnel Records Center (NPRC) medical records from 
the veteran's second period of service.  However, no records 
were received.  The RO informed the veteran that it was 
having difficulty obtaining his service medical records and 
asked the veteran to provide copies of any records in his 
possession.  The veteran indicated that he had none.  When 
asked to provide information about his post-active duty 
reserve unit, the veteran explained that, although he 
enlisted for reserve duty after service, he was never 
processed and attached to a unit because of transportation 
problems.  

The veteran submitted his service connection claim for hiatal 
hernia in September 1997.  He indicated that he received 
treatment for the disorder in October 1991 at Tripler Medical 
Center in Hawaii.  

VA medical records showed that the veteran presented in March 
1994 complaining of coughing up blood.  He reported a history 
of hiatal hernia that was evaluated in the military.  The 
abdomen was soft and nontender with no organomegaly.  The 
assessment was gastroesophageal reflux and hiatal hernia.  An 
upper gastrointestinal series (UGI) showed a fairly large 
sized reducible hiatal hernia.  The veteran returned in 
October 1997 with gastric complaints, including post-prandial 
fullness and vomiting, occasional diarrhea, increased flatus, 
occasional abdominal pain, and some weight loss.  He again 
reported a history of hiatal hernia dating to 1991 in Hawaii.  
He had been prescribed Tagamet and Maalox.  He had no 
hematemesis since 1994.  The veteran also related having 
anxiety at work.  Examination was essentially normal.  The 
assessment was post-prandial and anxiety related vomiting, 
some weight loss, occasional diarrhea and crampy abdominal 
pain with a history of hiatal hernia.  
Esophagogastroduodenoscopy (EGD) showed a large hiatal 
hernia.  A UGI showed a small, sliding-type hiatal hernia.        

In connection with his claim, the veteran underwent a VA 
examination in November 1997.  His medical history and 
subjective complaints were unchanged from his recent VA 
outpatient visit.   Medications consisted of lansoprazole.  
Physical examination was normal.  There was slight anemia.  
The examiner commented that prior endoscopy showed a large 
hiatal hernia.  The diagnosis was large hiatal hernia and 
slight anemia.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board finds that the veteran's claim is not 
well-grounded.  Medical evidence shows a diagnosis of hiatal 
hernia currently and as early as March 1994.  The veteran 
asserts that he was treated for hiatal hernia in service.  
For purposes of determining whether the claim is well-
grounded, the Board presumes the truthfulness of this 
assertion.  Robinette, 8 Vet. App. at 77-78; King, 5 Vet. 
App. at 21.  However, there is no competent medical evidence 
of a nexus between the hiatal hernia shown since 1994 and the 
veteran's period of active military service.  That is, 
neither the VA outpatient records nor the November 1997 VA 
examination contains any opinion as to a relationship between 
service and the hiatal hernia.  

The veteran has generally indicated his belief that his 
current hiatal hernia is related to a disorder treated in 
service.  He is certainly competent to relate the nature of 
the symptoms he experiences.  Savage, 10 Vet. App. at 495.  
However, the veteran has not described chronic symptoms since 
service to demonstrate continuity of symptomatology. Id. at 
496-96.  Moreover, as a lay person, he is not competent to 
offer an opinion as to the etiology of the symptoms.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board acknowledges that outpatient notes and the 
examination report show that the veteran reported a history 
of evaluation for hiatal hernia in 1991 in service.  However, 
medical history recorded provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hiatal hernia.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for hiatal hernia, he should submit medical 
evidence of some relationship between the hiatal hernia and 
his period of active military service.  Robinette, 8 Vet. 
App. at 77-78.

The Board emphasizes that, as indicated by the RO in its June 
1998 statement of the case, if the veteran's service medical 
records are located, the claim may be reconsidered.   


ORDER

Entitlement to service connection for hiatal hernia is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

